DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, 12 in the reply filed on 09 August 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “An apparatus, configured to be used with a breast pump device…” as the preamble of the claim, thereby clearly establishing that only the “apparatus” is positively required and the claims are not positively inclusive to a “breast pump”. However, the claim further recites “wherein the apparatus is accommodated in a power adapter of the breast pump” [emphasis added]. This limitation makes it clear that the apparatus is positively required to be part of a “power adapter”, however the further recitation “of the breast pump” could be considered suggestive that the power adapter is positively part “of” the breast pump. As such, the degree of integration between the power adapter and the “apparatus” creates confusion and further confusion is created as it pertains to the integration of the power adapter with the breast pump. For the same of prosecution, the limitation will be held to not positively require the physical presence of the “breast pump” and merely denotes the integration of the “apparatus” with “a power adapter” for use with the breast pump.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/0192927 (“Berg”).
Regarding Claims 1 and 12, Examiner notes that the preamble of the claim makes it clear that “breast pump” is not a positively required part of the claimed workpiece, but rather is only recited in association with the intended use of the claimed “apparatus” which is “accommodated” as part of a power adapter.
Berg discloses an apparatus configured to be used with a breast pump device (see Par. 47 – whereby the device is configured to used in association with ANY such electrical appliance inclusive to a breast pump configured to be plugged into the apparatus) for the purpose of collecting information related to operation of the device (Abstract) –
Wherein the device is configured to operate in association with a breast pump device comprising an expression kit for subjecting a breast to a pressure profile and receiving milk expressed from the breast, a pump for creating the pressure profile in the expression kit, and an electric power supply circuit for supplying power to the pump; 
The claimed apparatus comprising: 
A detection unit (RE: “power measuring circuit” 126 – see Fig. 6; Par. 44) that is configured to detect an electric signal on the electric power supply circuit of the breast pump device (i.e. the device measures power consumption of the device);
A processing unit (123; Par. 44) that is configured to receive the detected electric signal from the detection unit and to process the detected electric signal according to a preset routine in order to generate an information signal representative of information related to use of the breast pump device (Par. 2, 44); and 
A transmission unit that is configured to receive the information signal from the processing unit and to transmit the information signal for enabling receipt of the information signal by an external device (Abstract; Par. 32; Clm. 31);
 wherein the apparatus is accommodated in a power adapter of the breast pump device (see Fig. 3 and 4; Par. 50; Clm. 4) – wherein it is understood that the presence of the “power adapter”, per se, does not particularly require the specific inclusion of the breast pump, rather only the necessary capability for a breast pump to be integrated with the power adapter (i.e. by plugging an electrical cord of the pump into the receptacle 110, 111, 112).
Regarding Claim 6, the processing unit of the device of Berg is configured to determine an operational status of the pump of the breast pump device to be an inactivated status when a value of the detected electric signal is zero and to be an activated status on the basis of a value higher than zero of the detected electric signal, and to generate an information signal representative of the operational status of the pump through time (see Par. 2 - i.e. the device of Berg monitors usage over time and determines when an appliance is being used and the duration of its use so as to determine power consumption of the appliance, whereby it is understood when the device does not measure an electrical usage signal the appliance is inactive and when the device measures a non-zero value the device is active).
Regarding Claim 7, the processing unit of Berg is configured to determine a power level of operation of the pump of the breast pump device on the basis of a value of the detected electric signal, and to generate an information signal representative of the power level of operation of the pump through time (Par. 2 – i.e. the device measures power consumption of the powered appliance as a power level over time).
Regarding Claim 10, Berg discloses the transmission unit is configured to transmit the information signal through wireless data transmission (Par. 46).


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2009/0192927 (“Berg”) as applied above, and further in view of U.S. Publication No. 2005/0099314 (“Aisa”)
Regarding Claim 2, Berg discloses the invention substantially as claimed except for explicitly disclosing that the detection unit is configured to detect the system current, particularly, on the electrical power supply of a breast pump device by performing current measurements. Berg merely recites the more generic “power” usage – whereby “power” is understood to be measured in “watts”. The ordinary artisan would reasonably recognize and appreciate that “power” is customarily defined as work per unit time or the product of current and voltage. However, Aisa discloses a related apparatus likewise configured to monitor the electrical parameters of an electrical appliance (Abstract), whereby the system comprises a detection unit the detects system current drawn by the power supply of the appliance by performing current measurements (Par. 47). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the detector unit of Berg to operatively measure the current of the monitored appliance, as disclosed by Aisa, in order to determine relevant use information for the appliance inclusive to power consumption.
Regarding Claim 3, Berg, as modified in view of Aisa, discloses the detection unit is configured to perform a shunt measurement to measure the current (Par. 66).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2009/0192927 (“Berg”) and U.S. Publication No. 2005/0099314 (“Aisa”) as applied above, and further in view of U.S. Publication No. 2013/0073257 (“Williams”)
Regarding Claims 4 and 5, Berg, in view of Aisa, discloses the invention substantially as claimed except that the detection unit further comprises “a plug-in current transformer”. Here “plug-in” is understood to merely comprise the means by which the electrical connections are made, i.e. a type of inline male/female connection, which are notoriously well-known in the art to allow electrical connections to be quickly and efficiently connected and disconnected without soldering or screwing leads under terminal blocks, and therefore constitutes a mere obvious design choice for supplying the electrical connections between the transformer and the remainder of the circuits.
Furthermore, it is notoriously well-known to utilize a current transformer and shunt configuration to measure current in an electrical circuit (see Williams, Par. 19) along with other alternatives such as Hall effect sensors and combinations thereof (Par. 19). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the detection unit of modified Berg to include any combination of a shunt, plug-in transformer, and Hall effect sensor to measure current, as disclosed by Williams, thereby only achieving the expected results of selecting a known means by which current can be measured to monitor power consumption.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2009/0192927 (“Berg”) as applied above, and further in view of U.S. Publication No. 2010/0280978 (“Shimada”).
Regarding Claim 9, the processing unit of Berg is configured to determine to monitor power consumption of the powered appliance and would therefore be understood to be capable of differentiating between any change in power consumption of the appliance and therefore generate an information signal representative of the mode of operation of a pump through time. However, Berg fails to disclose that the processing unit compares a “value profile” of the power consumption to differentiate between modes. However, Shimada discloses a related electrical monitoring device which can be used to identify appliances powered by the system by analyzing operative signature data of the appliance and comparing that with values (Par. 12). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the processor of Berg to provide additional analysis on the power appliance to compare a usage signature/value profile with other usage signatures/value profiles to determine identify the appliance – whereby such data would configure the system to differentiate between hypothetical modes of a hypothetical breast pump. In other words, a pump that is in a high power nursing mode will produce a dramatically different power signature than a pump that is in a low power mode or a mode wherein the pump is not being actively cycled. The breadth of these claims assigns very little patentable weight since the concept is not positively claimed as being used in any capacity other than general identification and the “modes” are claimed generically at an extremely high level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is further directed toward the following references:
WO 00/01431 as it pertains to monitoring the battery power of a breast pump device;
WO 2014/044423 as it pertains to monitoring voltage of a power supply for a breast pump device;
WO 2014/044472 as it pertains to monitoring the motor current of a breast pump device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/04/2022